Grant, J.
(after stating the facts). Insurance companies may lawfully contract with the insured that the contract of insurance shall be void upon a conveyance of the title to the property without notice to, and the assent of, the insurer. Insurance companies may decline to insure the purchaser and grantee, while willing to assume the moral hazard of the person originally insured. This provision was therefore valid. Plaintiff seeks to avoid the result by insisting that this policy was in fact issued for the benefit of Mr. Eckert, and that he had a contract with defendant. This contention is settled against the plaintiff by Van Buren v. Insurance Co., 28 Mich. 398; Hartford Fire-Ins. Co. v. Davenport, 37 Mich. 609; Minnock v. Insurance Co., 90 Mich. 236 (51 N. W. 367). The contract of insurance was made with Mr. Navrot alone. He alone could bring suit upon it. He alone was liable for the premiums. Counsel for plaintiff cites Phenix Ins. Co. v. Omaha Loan & Trust Co., 41 Neb. 834 (60 N. W. 133, 35 L. R. A. 679), and other similar cases. In that case the policy contained a mortgage slip by which it was agreed that, “as to the interest of the mortgagee, the insurance should not be invalidated by any act or neglect of the mortgagor or owner of the property.” The mortgagor had forfeited his rights in the policy. It was held that the mortgagee had not, but that this clause gave him an independent right of action against the company. No such clause is found in the present policy.
The direction of the court was correct, and the judgment is affirmed.
Hooker, C. J., Moore and Montgomery, JJ., concurred.